DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant(s) drawing and specification amendments, filed 01/03/2022, are accepted and the previous drawing and specification objections are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-8, and 10 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an integral separation chamber including an inlet connectable with an extension nozzle or needle for drawing a multi-component composition into an inlet section, a base section arranged fixedly with respect to the inlet section and communicating with the inlet via a necked duct in the separation chamber that separates the inlet section from the base section by a narrowing, the separation chamber further including a moveable plunger within the base section so as to draw the multi-component composition through the inlet.  The plunger being defined as including a plunger base, a plunger handle that is removably attached to the plunger base such that a base though-hole extending through the plunger base is sealed by the plunger handle when the plunger handle is attached to the plunger base and the base through-hole is exposed when the plunger handle is removed from the plunger base. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798